DECISION
BLODGETT, J.
Heard, jury trial waived.
Plaintiff testifies that he left his automobile on Francis Street, Providence, with the front of his car against the curb.
Defendant occupied the space next to car of plaintiff, and in backing out testified that the bumper on his ear caught the mud guard of plaintiff’s car and bent same, and that this was the extent of damage to car of plaintiff.
As to the damage the defendant was corroborated by the caretaker of this location.
It is not clear how such damages claimed by plaintiff could have been done, as, for instance, a leak in the radiator.
Nor is there any separate charge for the bending of the mud guard by the person who repaired the ear.
Decision for plaintiff for $10.